In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-1604
SHIRLEY HOFFMAN,
                                          Plaintiff-Appellant,
                              v.

CATERPILLAR, INC.,
                                         Defendant-Appellee.

                        ____________
          Appeal from the United States District Court
                 for the Central District of Illinois.
         No. 98 C 1062—Joe Billy McDade, Chief Judge.
                           ____________
    ARGUED JANUARY 12, 2004—DECIDED MAY 11, 2004
                    ____________




 Before POSNER, EASTERBROOK, and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. Shirley Hoffman, who is missing
her left arm below the elbow, brought this employment
discrimination case under the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq. (“ADA”). Hoffman alleged that
her employer, Caterpillar, Inc., engaged in unlawful
disparate treatment by refusing to train her to operate a
high-speed document scanner. The case proceeded to trial
and on February 6, 2003, the jury returned a verdict for
Caterpillar. Hoffman now appeals, challenging myriad rul-
ings, the jury instructions, and the denial of Hoffman’s
2                                                    No. 03-1604

motion to disqualify Judge McDade under 28 U.S.C. § 144.
We affirm for the reasons outlined below.


                          I. History
  Hoffman began work in Caterpillar’s Optical Services
Department (“OSD”) in April of 1996. The OSD digitally
scans paper and electronic documents for various
Caterpillar business units. In 1998, Hoffman requested
training on a Fujitsu 3099 document scanner, also know as
the “high-speed scanner.” Because Hoffman’s supervisor,
Lynn Cripe, did not believe that a person with only one
hand could operate the high-speed scanner at Caterpillar’s
required production and quality standards, Hoffman’s
training request was denied. As a result, Hoffman sued
Caterpillar, claiming that Caterpillar violated the ADA by
engaging in disparate treatment and by failing to accommo-
date her disability.1
  After discovery, the district court granted Caterpillar’s
summary judgment motion as to each of Hoffman’s claims.
Upon appeal, we reversed only with respect to the disparate
treatment claim and remanded for trial.2 Hoffman v.


1
   We direct the interested reader to Hoffman v. Caterpillar, Inc.,
256 F.3d 568, 570-72, 77-78 (7th Cir. 2001), for a more detailed
explanation of the OSD, Hoffman’s job functions, and an addi-
tional discrimination claim brought by Hoffman, which was un-
related to the high-speed scanner and dispensed of by summary
judgment.
2
  In the interest of clarity, we note that two determinations led
this court to affirm the summary judgment with respect to the
failure to accommodate claim. First, we held that running the
high-speed scanner was a non-essential job function. Second, we
held that Caterpillar need not provide accommodations for a non-
                                                    (continued...)
No. 03-1604                                                    3

Caterpillar, Inc., 256 F.3d 568, 570-71 (7th Cir. 2001)
(“Hoffman I”). Specifically, we held that “[i]n order to re-
cover, Hoffman must show that she is physically capable of
running the high-speed scanner, but she is not required to
make a separate showing that the denial of training was a
materially adverse employment action.” Id. at 576. Because
running the high-speed scanner was a non-essential job
function, see supra note 2, we indicated that Caterpillar’s
refusal to train Hoffman amounted to illegal disparate
treatment in violation of the ADA only if Hoffman was
capable of running the machine at Caterpillar’s required
levels of productivity. Id. at 573, 576.
  Upon remand, the district court issued numerous evi-
dentiary pre-trial orders and denied the Plaintiff’s motion
to disqualify Judge McDade (the presiding judge) under 28
U.S.C. § 144. During trial, the court considered various
objections and requests, and took steps to ensure that the
trial proceeded efficiently and fairly. Prior to closing ar-
guments, the court ruled upon permissible closing argu-
ments and the jury instructions, and granted a directed
verdict for Caterpillar with respect to punitive damages.
The jury returned a verdict for Caterpillar. In this appeal,
Hoffman contests many of the district court’s rulings.


                         II. Analysis
  Hoffman raises numerous issues on appeal, which we
address in three groups: evidentiary and trial management
rulings; challenges to the impartiality of Judge McDade;
and the suitability of punitive damages. To begin, we will
consider whether the district court abused its discretion



(...continued)
essential job function. As such, Hoffman’s failure to accommodate
claim failed as a matter of law. 256 F.3d at 577.
4                                                No. 03-1604

when it: (1) excluded certain portions of expert testimony
offered by Hoffman; (2) refused to prohibit Caterpillar from
offering argument and evidence about Hoffman’s inability
to operate the scanner at the required production levels;
and (3) refused to give a “missing witness” instruction and
relatedly, prohibited Hoffman from asserting, in closing
arguments, that an adverse inference may be drawn against
Caterpillar because Caterpillar’s expert did not testify.
Next, we will (1) review de novo the district court’s denial
of Hoffman’s motion to disqualify Judge McDade under 28
U.S.C. § 144; and (2) consider Hoffman’s assertion that the
judge’s actions at trial were so prejudicial as to deprive
Hoffman of a fair trial. And finally, we will review de novo
the district court’s grant of a “directed verdict” (or a judg-
ment as a matter of law) in favor of Caterpillar on the issue
of punitive damages.


    A. Evidentiary and trial management rulings re-
       viewed for abuse of discretion
     1. Expert opinions regarding Hoffman’s ability
        to operate the scanner
  Hoffman challenges the district court’s rulings which
excluded portions of proposed testimony from Hoffman’s
expert, Steven Lavender. Specifically, on March 28, 2002,
after considering the factors enumerated in Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589-94
(1993), the district court ruled that although neither
Hoffman’s expert nor Caterpillar’s expert would be allowed
to offer opinions as to Hoffman’s ability to operate the high-
speed scanner at mandated production levels, both would be
allowed to testify generally about whether a one-handed
person could operate the machine at established standards.
The court reasoned that because neither expert had person-
ally observed Hoffman operating the scanner, such testi-
mony could not be based upon “sufficient facts or data” as
required under Rule 702 of the Federal Rules of Evidence.
No. 03-1604                                               5

  Following the March 28 order, Hoffman received training
on how to operate the scanner and on August 22, 2002, was
videotaped operating it for an eight-hour period. On
February 3, 2003, the first day of trial, Hoffman asked the
district court to revisit its March 28 order prohibiting
testimony by Lavender about Hoffman’s ability to operate
the scanner. The testimony should be allowed, the plaintiff
reasoned, because Lavender viewed the videotape, and
therefore had a sufficient basis to conclude that Hoffman
could operate the machine at established standards. The
district court denied Hoffman’s request. We review this
decision for abuse of discretion. Miksis v. Howard, 106 F.3d
754, 758 (7th Cir. 1997); Doe v. Johnson, 52 F.3d 1448, 1458
(7th Cir. 1995).
  Although Lavender had a sufficient basis (i.e., the video-
tape) to offer an opinion regarding whether Hoffman could
run the machine at set production levels, the district court
implied that such testimony could not “assist the trier of
fact,” as required under Rule 702. The court previously de-
termined that the videotape could be played for the jury and
entered into evidence, and consequently, jurors could make
a determination for themselves with respect to Hoffman’s
ability to run the high-speed scanner. Based upon this
independent assessment of Hoffman’s performance on the
scanner, the jury could then draw inferences regarding her
ability to meet production levels, and expert testimony
would be of no help. The court therefore disallowed the
contested portions of Lavender’s testimony. We find this
reasoning persuasive; the district court did not abuse its
discretion.
  Moreover, there was an alternative justification for the
district court to exclude Lavender’s testimony about the
plaintiff’s ability to operate the machine at set production
levels. Hoffman was required to disclose to Caterpillar the
basis for all of Lavender’s expert opinions. Fed. R. Civ. P.
26(a)(2)(B) (“FRCP”) (“[t]he report shall contain a complete
6                                                No. 03-1604

statement of all opinions to be expressed and the basis and
reasons therefor”). The court concluded that Hoffman’s
failure to amend its prior expert disclosures to include the
videotape as a basis for Lavender’s opinion violated Rule
26, and the violation was not harmless to Caterpillar.
Therefore, the court properly excluded the contested portion
of Lavender’s testimony under Rule 37(c)(1).
  In the instant appeal, Hoffman does not expressly chal-
lenge whether there was a violation of Rule 26’s disclosure
requirements. Instead, Hoffman asserts—without author-
ity—that it would have been a “ludicrous” formality to
disclose in writing Lavender’s reliance upon the videotape
since Caterpillar was aware both of the videotape itself and
that Lavender would review it. We recently rejected such
arguments, stating that the formal requirements of Rule 26
are not pointless, see Musser v. Gentiva Health Servs., 356
F.3d 751, 755 (7th Cir. 2004), and we again do so here.
  Moreover, Hoffman presents nothing more than a bald
assertion (“There was no surprise to Caterpillar . . . .”), in
support of her argument that the district court abused
its discretion when it concluded that the Rule 26 violation
was not harmless. We disagree. Following the August 22,
2002 videotaping, Hoffman gave no indication of an inten-
tion to have the district court revisit its March 28 ruling
until the first day of trial, on February 3, 2003. Had the
district court reversed its March 28 ruling and allowed
Hoffman to present expert testimony as to her ability
to operate the scanner at required production levels,
Caterpillar would have been harmed in three related ways.
  First, because the renewed motion was made on the first
day of trial, there was not enough time remaining for
Caterpillar to depose Lavender on this new basis for his
opinion. Relatedly and second, Caterpillar would have
been hard-pressed to develop alternate cross-examination
No. 03-1604                                                      7

strategies (because the obvious approach—attacking
Lavender’s credibility because he never personally observed
the plaintiff operating the machine in question— would be
ineffective). And third, Caterpillar would have a distress-
ingly small amount of time to develop expert testimony to
counter Lavender’s. In fact, Caterpillar indicated that it
decided to entirely forego expert testimony in reliance upon
the March 28 order, presumably because it felt that the jury
would have no problem assessing Hoffman’s performance
after observing the videotape. We therefore find that the
district court did not abuse its discretion when it concluded
that the Rule 26 violation was not harmless.3




3
  Hoffman repeatedly complains that there would be no harm to
Caterpillar because Caterpillar understood that Lavender would
review the videotape and then conclude that Hoffman could op-
erate the scanner at the required production levels. But without
Rule 26 disclosures, this court cannot be certain that Caterpillar
was so informed (unless, of course, counsel for Caterpillar had the
ability to divine the thoughts and opinions of Lavender, see infra
next paragraph). To avoid such uncertainty is exactly what Rule
26 is designed to do. It guarantees, to both parties, reciprocally
equal knowledge about what the opposing expert has (and more
importantly has not) based her opinions upon and exactly what
those opinions are. And for these reasons, we recently lauded
compliance with the letter—and not only the spirit—of Rule 26.
See Musser, 356 F.3d at 756-58.
  Hoffman also implies that the videotape was so dispositive—
even to a non-expert—as to make any conclusion other than the
aforementioned laughable. But if this is true, which we do not
determine, then the district court was unquestionably correct
when it excluded Lavender’s testimony because it could not assist
the trier of fact! And if this is not true, which, given the jury’s
verdict, we suspect is the case, then the Rule 26 disclosures were
indeed necessary! Either way, Hoffman’s challenge fails.
8                                                    No. 03-1604

    2. Caterpillar’s evidence and argument that
       Hoffman could not meet production levels
  Hoffman also argues that Caterpillar should have been
prohibited from presenting evidence and argument about
Hoffman’s inability to operate the high-speed scanner at the
production levels required by Caterpillar because it would
be “extremely confusing and prejudicial to the jury.” As a
preliminary point, we note that neither the text nor the
required appendix of Hoffman’s brief to this court cited or
otherwise referenced any specific order of the district court
or any motion in limine addressing this issue—and our
review of the record revealed none.
  More importantly, Hoffman conveniently ignored the fact
that her ability to run the machine at the required produc-
tion levels was the primary issue at trial.4 See Hoffman I,
256 F.3d at 573, 576. It is nonsensical to suggest that
counsel for either party should be prevented from making
an argument or presenting evidence as to the ultimate issue
in a case. Therefore, assuming there is in fact some order of
the district court denying Hoffman’s phantom motion to
preclude Caterpillar from making any reference to


4
  Hoffman’s complaints are implicitly based upon an incorrect
understanding of the elements of her disparate treatment claim,
as modified in Hoffman I. Hoffman seems to have concluded that
the sole issue to be determined at trial was whether she could
operate the machine—at any level of productivity. Not only does
this ignore the required threshold showing of disability as defined
under the ADA, see infra note 7, it also ignores our statement in
Hoffman I that “the ADA [does not] mandate that Caterpillar
must tolerate a drop in productivity in order to allow Hoffman to
run the high-speed scanner.” 256 F.3d at 573. At trial Hoffman
not only needed to prove that she was both “disabled” and able to
operate the scanner, but also that she could meet Caterpillar’s
established productivity standards.
No. 03-1604                                                       9

Hoffman’s inability to operate the high-speed scanner at set
production levels, we now expressly find there was no error
in such a denial.5


    3. The “missing witness”—Caterpillar’s expert
       Jodi Glunz
  Hoffman next argues that because Caterpillar decided not
to call its expert Jodi Glunz, the district court abused its
discretion when it refused to give a “missing witness”
instruction and refused to allow Hoffman to encourage the
jury to draw an adverse inference based upon Glunz’s ab-
sence. The district court has broad discretion in determin-
ing whether to give a missing witness instruction, see Doe
v. Johnson, 52 F.3d 1448, 1458 (7th Cir. 1995), and in
supervising closing arguments to ensure that counsel does
not make reference to matters not in evidence, United
States v. Brisk, 171 F.3d 514, 524 (7th Cir. 1999); Trytko v.
Hubbell, Inc., 28 F.3d 715, 727 (7th Cir. 1994).
  Hoffman’s first challenge to the district court’s refusal
to tender the missing witness instruction is based entirely
upon Shvartsman v. Septran, Inc., 711 N.E.2d 402 (Ill. App.
Ct. 1999), a case not binding upon this court. Regardless,
and contrary to Hoffman’s understanding of the case,
Shvartsman supports the district court’s determination. The


5
   Hoffman also intimates that the district court abused its dis-
cretion when it allowed Hoffman four hours of training and four-
and-a-half days of practice on the high-speed scanner, instead of
a two-week training session, before the eight-hour videotaped test.
But at a pretrial conference held on August 1, 2002, Hoffman not
only expressly agreed to these particular conditions, but also
stated that if the district court would allow an in-court demonstra-
tion in front of the jury, Hoffman would operate the machine
without any training, and that in any case, two weeks of training
was unnecessary.
10                                               No. 03-1604

district court correctly refused to give the instruction
because Caterpillar offered entirely reasonable explanations
about why Glunz was not called as a witness: (1) the district
court’s March 28, 2002 order restricted the testimony of all
experts to the abilities of one-handed persons generally and
hence, Glunz’s testimony could not have been very proba-
tive of the ultimate issue; and (2) the jury could observe the
videotape of Hoffman operating the scanner and draw
inferences for itself, and thus, the testimony of Glunz would
have been unhelpful and unnecessarily duplicative. See
supra Part II.A.1. Consequently, there was no error.
  Second, Hoffman asserts that because three witnesses
mentioned Glunz’s name and that she was an expert
for Caterpillar, the district court’s decision to prohibit
Hoffman from urging the jury at closing to draw an adverse
inference based upon Caterpillar’s decision not to call Glunz
was an abuse of discretion. But as we noted above, Caterpil-
lar gave at least two cogent reasons for its decision not to
call Glunz. Moreover, at trial Caterpillar never sought to
introduce Glunz’s report or discuss it in any way. Despite
Hoffman’s protestations to the contrary, there was abso-
lutely no evidence indicating that Glunz had formed an
opinion detrimental to Caterpillar. Allowing Hoffman to
make an argument that Glunz’s testimony would have been
unfavorable to Caterpillar, “would allow the jury to specu-
late about the meaning of a great deal of non-evidence.”
United States v. Keplinger, 776 F.2d 678, 703 (7th Cir.
1985). “We see no constructive purpose to be served by such
a procedure and conclude the district court did not abuse its
discretion in preventing commentary on [Glunz’s] absence
in closing argument.” Id.


  B. Judge McDade
  1. Motion to Disqualify under 28 U.S.C. § 144
  At a pretrial hearing on March 22, 2002, the district court
indicated that it was going to grant Caterpillar’s motion in
No. 03-1604                                               11

limine to exclude all testimony from Hoffman’s expert
witness. After the court was informed that Hoffman had
just filed a responsive memorandum, the court decided to
forego an immediate ruling. Subsequently, the district court
limited the testimony of both parties’ experts to opinions
regarding whether a one-armed person could operate the
high-speed scanner.
  On April 24, the plaintiff Hoffman was working at
Caterpillar as an operator in the communications depart-
ment. Sometime that morning, she received a call from
someone who identified herself as calling from Judge
McDade’s office. The caller requested the telephone number
for Glen Barton, the Chief Executive Officer and Chairman
of the Board for Caterpillar, which Hoffman then relayed to
the caller.
  Later that afternoon, an unscheduled telephone con-
ference was held between Judge McDade, counsel for
Hoffman, and counsel for Caterpillar. During that confer-
ence, the parties discussed various pretrial issues and the
district court granted Caterpillar’s motion for a bifurcated
trial, clarified that Hoffman would be required to prove that
she was disabled within the meaning of the ADA, and set a
summary-judgment briefing schedule.
  Based upon the foregoing events, Hoffman decided to file
a motion to disqualify Judge McDade under 28 U.S.C.
§ 144. But prior to that filing, Hoffman’s counsel learned
that Judge McDade was a member of Bradley University’s
Board of Trustees and its men’s basketball coach search
committee. In his capacity as a search committee member,
Judge McDade had been involved in a “highly publicized”
dispute with Bradley University President, Dr. David
Broski, concerning the selection of a basketball coach.
Barton, Caterpillar’s CEO and President, is also a member
of Bradley University’s Board of Trustees. Notwithstanding
12                                                  No. 03-1604

this information and without any further inquiry, on April
26, Hoffman filed a § 144 motion to disqualify.
    Under § 144,
     [w]henever a party to any proceeding in a district court
     makes and files a timely and sufficient affidavit that
     the judge before whom the matter is pending has a
     personal bias or prejudice against him or in favor of any
     adverse party, such judge shall proceed no further
     therein . . . . The affidavit shall state the facts and the
     reasons for the belief that bias or prejudice exists.
28 U.S.C. § 144. “A trial judge has as much obligation not
to recuse himself when there is no occasion for him to do so
[under § 144] as there is for him to do so when the converse
prevails.” United States v. Ming, 466 F.2d 1000, 1004 (7th
Cir. 1972). We review the district court’s denial of
Hoffman’s motion de novo.
  The facts alleged in Hoffman’s motion (and accompanying
affidavits)6 must be legally sufficient and demonstrate the
judge’s personal bias or prejudice against a party. See
United States v. Balistrieri, 779 F.2d 1191, 1199 (7th Cir.
1985). A court may only credit facts that are “sufficiently
definite and particular to convince a reasonable person that
bias exists; simple conclusions, opinions, or rumors are
insufficient.” United States v. Sykes, 7 F.3d 1331, 1339 (7th
Cir. 1993). The factual allegations must fairly support the
charge of bias or impartiality and must be specific—
including definite times, places, persons, and circum-
stances. Balistrieri, 779 F.2d at 1199. And while a court
must assume the truth of the factual assertions, it is not


6
  The district court correctly pointed out that Hoffman improperly
submitted three affidavits in support of her motion, instead of
submitting only one as required under § 144.
No. 03-1604                                                13

bound to accept the movant’s conclusions as to the facts’
significance. Id. at 1199-1200. Moreover, “[b]ecause the
statute is heavily weighed in favor of recusal, its require-
ments are to be strictly construed to prevent abuse.” Sykes,
7 F.3d at 1339; see also United States v. Burger, 964 F.2d
1065, 1070 (10th Cir. 1992) (holding that § 144 affidavits
should be strictly construed against the affiant and that
movants bear a substantial burden to show actual partial-
ity).
  Unlike a motion to recuse under 28 U.S.C. § 455, which
simply requires the reasonable appearance of bias, a motion
to disqualify under § 144 requires a showing of actual bias.
See Balistrieri, 779 F.2d at 1201. And only personal animus
or malice on the part of the judge can establish actual bias.
See id. Moreover, judicial rulings alone will almost never
constitute a valid basis for disqualification under § 144. See
Liteky v. United States, 510 U.S. 540, 555 (1994).
  Hoffman’s motion recounted the events described above,
but did not describe the non-litigation circumstances which
explain the communications between Judge McDade and
Barton. Hence, although the facts alleged were incomplete,
Hoffman met the minimal requirements of § 144 because
the affidavits referenced specific times, people, places, and
circumstances. But Hoffman cannot meet § 144’s require-
ment of actual bias; her allegations are mere conjecture and
supposition. No personal animus or malice towards
Hoffman is reflected in any of the court’s rulings, see infra
Part II.B.2. Furthermore, given the controversy surround-
ing the men’s basketball coach at Bradley University,
simply because Judge McDade’s office and Barton’s office
exchanged phone calls on the same day that the district
court made various rulings, only one of which is even ar-
14                                                   No. 03-1604

guably adverse to Hoffman,7 does not support the inference
that Judge McDade was impermissibly biased against
Hoffman.
   First, the record reveals that the district court engaged in
measured and considered deliberations in order to come to
a determination regarding the rulings Hoffman has at-
tempted to cast doubt upon. Second, the existence of non-
litigation-related reasons for Judge McDade and Barton to
converse allays any appearance of impropriety which may
have arisen as a result of the April 24 phone calls. Third,


7
   During the April 24 telephone conference, the district court
granted Caterpillar’s motion to bifurcate the trial (into liability
and damages phases), clarified that Hoffman would be required to
prove that she was disabled within the meaning of the ADA, and
set a summary-judgment briefing schedule. We fail to see how a
briefing schedule could be adverse. And prior to trial, the court
reversed its decision to bifurcate. With respect to Hoffman’s
assertion that the district court “increased” her burden of proof at
trial, we disagree.
   The district court, after careful analysis and after allowing for
both parties to extensively comment and discuss this issue at the
April 24 hearing, correctly determined that Hoffman was required
to prove that she was “disabled” as defined under the ADA. This
ruling did not “increase” Hoffman’s burden—it had been an
element of her disparate treatment claim since filing. The district
court had not based its previous grant of summary judgment upon
a finding that Hoffman was not disabled, and thus, Caterpillar did
not raise this issue upon appeal (and couldn’t have waived the
issue either), and we refrained from considering it in Hoffman I.
Hence, the question of whether Hoffman was “disabled” had not
been substantively disposed of, and it remained Hoffman’s burden
to prove. Moreover, we fail to see how Hoffman can now claim that
this was an adverse ruling tending to show malice or bias since,
during the April 24 phone conference, Hoffman (through counsel)
stated, “I don’t honestly believe that I’m going to have a hard time
proving that a lady with one hand is disabled under the
ADA . . . .”
No. 03-1604                                               15

nothing in the record suggests that Judge McDade’s
concerns over the Bradley University basketball coach
dispute would predispose him to either favor or disfavor
Caterpillar (i.e., who knows if Barton supported University
President Broski’s coach selection instead of the Judge’s, or
vice versa?). Fourth, nothing in the record even remotely
suggests that Judge McDade and Barton ever conversed
about any aspect of the Hoffman case (in fact, we do not
know whether the two actually even spoke that day).
 We therefore affirm the district court’s denial of
Hoffman’s motion to disqualify.


    2. Judge McDade’s conduct during trial
  In the face of the trial transcript, Hoffman offers the
extraordinary argument that Judge McDade’s actions in
court were so “hostile,” “inappropriate,” “inflammatory,”
“offensive,” and grossly abusive as to deprive Hoffman of a
fair trial. We do not deign to address each of the seemingly
innumerable slights that Hoffman perceives she suffered at
the hands of the district court. Each of these complaints is
meritless, some bordering on the frivolous.
  The trial court in this case diligently exercised its broad
powers in order to efficiently and fairly manage trial
proceedings and confine examination to relevant issues.
To that end, the trial court was justified in interrupting
counsel, offering explanations to the jury, and questioning
witnesses in order to clarify certain points. See United
States v. Simpson, 337 F.3d 905, 908 (7th Cir. 2003); Susan
Wakeen Doll Co., Inc. v. Ashton-Drake Galleries, 272 F.3d
441, 445 (7th Cir. 2001); United States v. Levine, 180 F.3d
869, 872 (7th Cir. 1999); Wallace v. Mulholland, 957 F.2d
333, 337 (7th Cir. 1992); United States v. Briggs, 700 F.2d
408, 414-15 (7th Cir. 1983). Moreover, that Judge McDade
ruled more often for Caterpillar “may show nothing more
than that [Caterpillar] ha[d] the better case or the abler
16                                                  No. 03-1604

lawyer.”8 Cooper v. Casey, 97 F.3d 914, 918 (7th Cir. 1996).
Hoffman also conveniently neglects to reference the numer-
ous instances in which the district court found in her favor.
We conclude that the district court at no time abused its
discretion in conducting the trial in this case.


    C. Punitive damages
  Hoffman lastly challenges the district court’s grant of a
directed verdict as to punitive damages, which determined
that there was insufficient evidence to support such dam-
ages and prevented the jury from even considering such
an award. As an initial matter, we point out that the
1991 amendments to the Federal Rules of Civil Procedure
eliminated “directed verdicts” as such. A “directed verdict”
motion should be treated as a motion for a judgment as a
matter of law under Rule 50. Fed. R. Civ. P. 50 advisory
committee’s notes, 1991 amendment (“If a motion is de-
nominated a motion for a directed verdict . . ., the party’s
error is merely formal.”). Under Rule 50(a)(1), “[i]f during
a trial by jury a party has been fully heard on an issue and
there is no legally sufficient evidentiary basis for a rea-
sonable jury to find for that party on that issue, the court
may determine the issue against that party . . . .” Here, the
district court’s comprehensive analysis of whether Hoffman
put forth enough evidence at trial to support a reasonable
jury’s award of punitive damages demonstrates that the
court applied Rule 50(a)(1). Consequently, we review this


8
  In this respect, we note that Hoffman’s brief to this court not
only contained irrelevancies and misleading assertions, it also
lacked appropriate citation to the record and applicable case law.
Moreover, it is apparent that counsel has stepped beyond the
bounds of zealous representation of his client and is engaged in a
personal vendetta against an experienced judge who ruled against
his client.
No. 03-1604                                             17

determination de novo. See Knapp v. Eagle Prop. Mgmt.
Corp., 54 F.3d 1272, 1281 (7th Cir. 1995).
  However, as it turns out, the jury found in favor of
Caterpillar, thereby mooting the issue of damages. There-
fore, we need not discuss the merits of Hoffman’s wholly
conclusory arguments as to this issue. Even if the district
court erred when it determined that no reasonable jury
could award punitive damages to Hoffman—which we do
not even remotely suggest—the error was harmless. See id.
at 1281 (“any error in refusing a punitive damages instruc-
tion for Knapp’s racial discrimination claims is harmless
given the jury’s verdict for defendants on the underlying
issues”).


                    III. Conclusion
 The district court’s judgment is hereby AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—5-11-04